Quinn, Chief Judge
(concurring in part and dissenting in part):
In my opinion, a fair reading of the text of the Manual discloses no conflict between its provisions and those of Article 38(e) of the Uniform Code. The two major provisions dealing with the authority of assistant defense counsel are in full agreement; this concordance appears in the columnar arrangement:

*416
UCMJ, Article 38(e)

1. “An assistant defense counsel . . . may, . . . when he is qualified to be the defense counsel as required by . . . (article 27), perform any duty imposed by law . . . upon counsel for the accused.”
2. “An assistant defense counsel . . . may, under the direction of the defense counsel . . . , perform any duty imposed by law . . . upon counsel for the accused.”
The purported conflict between the Manual and the Uniform Code lies in the meaning of two sentences in the Manual. These sentences are:
“. . . Unless in charge of the defense, he [assistant defense counsel] will perform those duties in connection with the trial that the counsel in charge of the defense may designate. However, an assistant defense counsel who is not qualified to be defense counsel as required by Article 27 may not perform any of the duties of the defense counsel before the court in a general or special court-martial case.” [Id., paragraph 47.]
These sentences must be read together. As I read them, they indicate that an assistant defense counsel generally and ordinarily acts under the direction and control of a qualified counsel, but there may be occasions when he assumes charge of the defense. In that event, he is in fact the defense counsel and, quite properly, the Manual declares that he must in that instance be qualified under Arti-

MCM, paragraph U7

1. “. . . [A]ny person named . . . as an assistant defense counsel . . . may, when he is qualified to be the defense counsel as required by Article 27, perform any duty imposed by law . . . upon counsel for the accused.”
2. “. . . [A]ny person named . . . as an assistant defense counsel . . . will perform those duties . . . that the counsel in charge of the defense may designate.”
cle 27 to act as defense counsel. This requirement is consistent with our holding in United States v Kraskouskas, 9 USCMA 607, 26 CMR 387 (1958). Article 38(e) is not to the contrary; it authorizes an unqualified assistant defense counsel to act only under the direction of a qualified counsel. Consequently, if an unqualified assistant defense counsel assumes full charge of the case, he cannot, under Article 38(e), act as defense counsel at trial. See United States v Nichelson, 18 USCMA 69, 39 CMR 69 (1968). In my opinion, therefore, paragraph 47 of the Manual is consistent with Article 38(e). I would, therefore, answer the first certified question in the negative.
Since the assistant defense counsel was not in charge, but acting under the direction of defense counsel, I agree with the majority that the law officer erred in ruling that he could not serve as an assistant counsel at the trial. I also agree that the accused was not prejudiced by the ruling and, therefore, join in the negative answer to the second certified question.